DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckley 4,821,452 in view of Barere 6,675,527 or Marguiles 4,395,842 or Gaibotti 2009/0229170.
Beckley discloses a disposable snail trap apparatus comprising:  a trap body, the trap body (20) comprising a cylindrical sidewall having an open bottom edge (22) and a hemispherical roof (14) defining a trap inside, the sidewall having a plurality of door slots (26) extending through to the trap inside, each door slot (26) extending from the bottom edge towards the roof (see Fig. 3), an interior surface of the trap body being textured (18 has a texture), but does not disclose a plurality of overhangs coupled to the trap body, the plurality of overhangs being coupled to the sidewall above the plurality of door slots.  Barere, Marguiles, and Gaibotti disclose a plurality of overhangs (igloo entranceway vestibule 28 [Barere discloses that and that another aspect of the invention is to provide an enclosed pest control device of the general character which 
In regard to claims 2, 3, 5, and 6, Beckley and Barere, Marguiles or Gaibotti do not disclose a body height of the trap body being 25% greater than a body diameter of the trap body, a wall height of the side wall being 50% greater than a roof height of the roof, each of the door slots having a door height 50% greater than a door width, or the door width being 25% of a body diameter of the trap body.  It would have been an obvious matter of design choice to design a body height of the trap body being 25% greater than a body diameter of the trap body, a wall height of the side wall being 50% greater than a roof height of the roof, each of the door slots having a door height 50% greater than a door width, and the door width being 25% of a body diameter of the trap body since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the trap of Beckley and Barere, Marguiles, or Gaibotti would perform equally as well by dimensioning the body height, the wall height, the door height, and the door width as claimed in order to provide for a 
In regard to claim 4, Beckley and Barere, Marguiles, or Gaibotti disclose each of the door slots (26 of Beckley) having a pair of vertical edges and a semi-circular top edge (see Fig. 3 of Beckley), wherein the plurality of overhangs being coupled to the top edge (see Fig. of Barere OR Figs. 1-3 of Marguiles OR see Figs. 1, 2, 4 of Gaitbotti).
In regard to claims 8-9, Beckley discloses the plurality of door slots (26) being evenly spaced around the sidewall and being three door slots each spaced 120° apart (see Fig. 4).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckley 4,821,452 in view of Barere 6,675,527 or Marguiles 4,395,842 or Gaibotti 2009/0229170 as applied to claim 1 above, and further in view of Zalesky 4,747,230.
Beckley and Barere, Marguiles, or Gaibotti do not disclose the trap body being molded cellulose fiber.  Zalesky discloses a slug trap (10) comprising a container means (14) for receiving and containing a non-toxic slug bait (13) therein and for receiving and containing slugs (12) therein which are attracted to the bait, and that the container means may be constructed from wax paper to provide a disposable unit (see col. 3, lines 39-42).  It would have been obvious to one of ordinary skill in the art to modify the trap body of Beckley and Barere, Marguiles, or Gaibotti such that it is molded cellulose .  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckley 4,821,452 in view of Barere 6,675,527 or Marguiles 4,395,842 or Gaibotti 2009/0229170 and Zalesky 4,747,230.
In regard to claim 10, Beckley does not disclose a body height of the trap body being 25% greater than a body diameter of the trap body, a wall height of the side wall being 50% greater than a roof height of the roof, each of the door slots having a door height 50% greater than a door width, or the door width being 25% of a body diameter of the trap body.  It would have been an obvious matter of design choice to design a body height of the trap body being 25% greater than a body diameter of the trap body, a wall height of the side wall being 50% greater than a roof height of the roof, each of the door slots having a door height 50% greater than a door width, and the door width being 25% of a body diameter of the trap body since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the trap of Beckley would perform equally as well by dimensioning the body height, the wall height, the door height, and the door width as claimed in order to provide for a larger enclosed area which is shaded and darkened from the exterior light while weighing the factors of making the door slots to be large enough to easily admit the desired sizes of snails in a plurality at one time and providing the door slots which are not too large so as to admit too much sunlight into the trap interior which would make the living conditions inside the trap interior less desirable to potential snails seeking refuge.  Beckley does not disclose the trap body being molded cellulose fiber.  Zalesky discloses 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA